                                    Case 8:21-cv-00357-JVS-DFM Document 1 Filed 02/23/21 Page 1 of 6 Page ID #:1




                                      1   Jonah A. Grossbardt (State Bar No. 283584)
                                          SRIPLAW
                                      2   8730 Wilshire Boulevard
                                      3   Suite 350
                                          Beverly Hills, CA 90211
                                      4
                                          323.364.6565 – Telephone
                                      5   561.404.4353 – Facsimile
                                      6   jonah.grossbardt@sriplaw.com

                                      7   Attorneys for Plaintiff
                                      8   BRYAN E. GLYNN
                                      9
                                                               UNITED STATES DISTRICT COURT
                                     10
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                     11
                                     12
                                     13   BRYAN E. GLYNN,                                  CASE NO.:
          LOS ANGELES, CALIFORNIA




                                     14
SRIPLAW




                                                                          Plaintiff,       COMPLAINT FOR COPYRIGHT
                                     15                                                    INFRINGEMENT
                                          v.
                                     16
                                          OC CIGARS, LLC,                                  JURY TRIAL DEMANDED
                                     17
                                                                        Defendant.
                                     18
                                     19
                                     20                COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                            (INJUNCTIVE RELIEF DEMANDED)
                                     21
                                                Plaintiff Bryan E. Glynn by and through his undersigned counsel, brings this
                                     22
                                          Complaint against Defendant OC Cigars, LLC for damages and injunctive relief,
                                     23
                                          and in support thereof states as follows:
                                     24
                                                                    SUMMARY OF THE ACTION
                                     25
                                                1.     Plaintiff Bryan E. Glynn (“Glynn”) brings this action for violations of
                                     26
                                          exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute
                                     27
                                          Glynn’s original copyrighted Work of authorship.
                                     28

                                                                                       1
                                    Case 8:21-cv-00357-JVS-DFM Document 1 Filed 02/23/21 Page 2 of 6 Page ID #:2




                                      1          2.     Glynn is a master of lighting with extensive experience in using both
                                      2   natural light and flashes to get spectacular results in any environment. Glynn also
                                      3   is the founder of CigarObsession (at www.cigarobsession.com) and the producer of
                                      4   one of the most popular cigar video review YouTube channels.
                                      5          3.     Over the years, Glynn has worked in different areas of photography
                                      6   including architecture, weddings, models, landscapes, concerts, sports, and
                                      7   tabletop. Glynn has won many awards, both local and National, and his
                                      8   photographs have been published in magazines and newspapers across the country.
                                      9   Glynn's work can be identified at a glance for its crisp almost 3D look without
                                     10   using HDR; instead he uses off camera flash for dimension and pop, especially in
                                     11   his product work, which produces incredible details and dimension that stand out
                                     12   like a fingerprint for clients.
                                     13          4.     Defendant OC Cigars, LLC (“OCC”) is a cigar store and lounge
          LOS ANGELES, CALIFORNIA




                                     14   located in Costa Mesa, California. They carry a variety of major cigar lines,
SRIPLAW




                                     15   specialty cigars, as well as accessories. OCC is the only store in Orange County
                                     16   with an outdoor smoking patio. Their staff is knowledgeable and prepared to
                                     17   provide insight on any cigar in the store. At all times relevant to herein, OCC is the
                                     18   owner of the website located at the URL “https://www.orangecountycigar.com/”
                                     19   (the website).
                                     20          5.     Glynn alleges that OCC copied Glynn’s copyrighted Work from the
                                     21   internet in order to advertise, market and promote its business activities. OCC
                                     22   committed the violations alleged in connection with OCC’s business for purposes
                                     23   of advertising and promoting sales to the public in the course and scope of OCC’s
                                     24   business.
                                     25                              JURISDICTION AND VENUE
                                     26          6.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.
                                     27          7.     This Court has subject matter jurisdiction over these claims pursuant
                                     28   to 28 U.S.C. §§ 1331, 1338(a).

                                                                                    2
                                    Case 8:21-cv-00357-JVS-DFM Document 1 Filed 02/23/21 Page 3 of 6 Page ID #:3




                                      1         8.     OCC is subject to personal jurisdiction in California.
                                      2         9.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and
                                      3   1400(a) because the events giving rise to the claims occurred in this district,
                                      4   Defendant engaged in infringement in this district, Defendant resides in this
                                      5   district, and Defendant is subject to personal jurisdiction in this district.
                                      6                                       DEFENDANT
                                      7         10.    OC Cigars, LLC is a California Corporation with its principal place of
                                      8   business at 2470 Newport Boulevard, Costa Mesa, CA 92627, and can be served
                                      9   by serving its Registered Agent, Mr. Michael McGowan, at the same address.
                                     10                       THE COPYRIGHTED WORK AT ISSUE
                                     11         11.    In 2015, Glynn created a photograph entitled
                                     12   “565611ee58e5fd1200bdf5b1_-_ipw0024.jpg”, which is shown below and referred
                                     13   to herein as the “Work”.
          LOS ANGELES, CALIFORNIA




                                     14
SRIPLAW




                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                      3
                                    Case 8:21-cv-00357-JVS-DFM Document 1 Filed 02/23/21 Page 4 of 6 Page ID #:4




                                      1          12.    At the time he created the Work, Glynn applied copyright
                                      2   management information to the Work consisting of a blue and white watermark at
                                      3   the bottom left corner of the photo that reads “BGPictures”.
                                      4          13.    Glynn registered the Work with the Register of Copyrights on October
                                      5   22, 2015 and was assigned the registration number VAu 1-224-378. The
                                      6   Certificate of Registration is attached hereto as Exhibit 1.
                                      7          14.    At all relevant times Glynn was the owner of the copyrighted Work at
                                      8   issue in this case.
                                      9                          INFRINGEMENT BY DEFENDANT
                                     10          15.    OCC has never been licensed to use the Work at issue in this action
                                     11   for any purpose.
                                     12          16.    On a date after the Work at issue in this action was created, but prior
                                     13   to the filing of this action, OCC copied the Work.
          LOS ANGELES, CALIFORNIA




                                     14          17.    OCC copied Glynn’s copyrighted Work without Glynn’s permission.
SRIPLAW




                                     15          18.    After OCC copied the Work, it made further copies and distributed the
                                     16   Work on the internet to promote the sale of goods and services as part of their cigar
                                     17   business.
                                     18          19.    OCC copied and distributed Glynn’s copyrighted Work in connection
                                     19   with OCC’s business for purposes of advertising and promoting OCC’s business,
                                     20   and in the course and scope of advertising and selling products and services.
                                     21          20.    Glynn’s Work is protected by copyright but is not otherwise
                                     22   confidential, proprietary, or trade secrets.
                                     23          21.    OCC committed copyright infringement of the Work as evidenced by
                                     24   the documents attached hereto as Exhibit 2.
                                     25          22.    Glynn never gave OCC permission or authority to copy, distribute or
                                     26   display the Work at issue in this case.
                                     27          23.    Glynn notified OCC of the allegations set forth herein on January 3,
                                     28   2020. To date, to the parties have failed to resolve this dispute.

                                                                                     4
                                    Case 8:21-cv-00357-JVS-DFM Document 1 Filed 02/23/21 Page 5 of 6 Page ID #:5




                                      1         24.    When OCC copied and displayed the Work at issue in this case, OCC
                                      2   removed Glynn’s copyright management information from the Work.
                                      3         25.    Glynn never gave OCC permission or authority to remove copyright
                                      4   management information from the Work at issue in this case.
                                      5                                         COUNT I
                                      6                            COPYRIGHT INFRINGEMENT
                                      7         26.    Plaintiff incorporates the allegations of paragraphs 1 through 25 of
                                      8   this Complaint as if fully set forth herein.
                                      9         27.    Glynn owns a valid copyright in the Work at issue in this case.
                                     10         28.    Glynn registered the Work at issue in this case with the Register of
                                     11   Copyrights pursuant to 17 U.S.C. § 411(a).
                                     12         29.    OCC copied, displayed, and distributed the Work at issue in this case
                                     13   and made derivatives of the Work without Glynn’s authorization in violation of 17
          LOS ANGELES, CALIFORNIA




                                     14   U.S.C. § 501.
SRIPLAW




                                     15         30.    OCC performed the acts alleged in the course and scope of its
                                     16   business activities.
                                     17         31.    OCC’s acts were willful.
                                     18         32.    Glynn has been damaged.
                                     19         33.    The harm caused to Glynn has been irreparable.
                                     20                                         COUNT II
                                     21         REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION
                                     22         34.    Plaintiff incorporates the allegations of paragraphs 1 through 25 of
                                     23   this Complaint as if fully set forth herein.
                                     24         35.    The Work at issue in this case contains copyright management
                                     25   information (“CMI”).
                                     26         36.    OCC knowingly and with the intent to enable or facilitate copyright
                                     27   infringement, removed CMI from the Work at issue in this action in violation of 17
                                     28   U.S.C. § 1202(b).

                                                                                     5
                                    Case 8:21-cv-00357-JVS-DFM Document 1 Filed 02/23/21 Page 6 of 6 Page ID #:6




                                      1         37.    OCC committed these acts knowing or having reasonable grounds to
                                      2   know that it will induce, enable, facilitate or conceal infringement of Glynn’s
                                      3   rights in the Work at issue in this action protected under the Copyright Act.
                                      4         38.    OCC caused, directed and authorized others commit these acts
                                      5   knowing or having reasonable grounds to know that it will induce, enable,
                                      6   facilitate or conceal infringement of Glynn’s rights in the Work at issue in this
                                      7   action protected under the Copyright Act.
                                      8         39.    Glynn has been damaged.
                                      9         40.    The harm caused to Glynn has been irreparable.
                                     10         WHEREFORE, the Plaintiff prays for judgment against the Defendant OC
                                     11   Cigars, LLC that:
                                     12         a.     Defendant and its officers, agents, servants, employees, affiliated
                                     13   entities, and all of those in active concert with them, be preliminarily and
          LOS ANGELES, CALIFORNIA




                                     14   permanently enjoined from committing the acts alleged herein in violation of 17
SRIPLAW




                                     15   U.S.C. §§ 501, 1203;
                                     16         b.     Defendant be required to pay Plaintiff his actual damages and
                                     17   Defendant’s profits attributable to the infringement, or, at Plaintiff’s election,
                                     18   statutory damages, as provided in 17 U.S.C. §§ 504, 1203.
                                     19         c.     Plaintiff be awarded his attorneys’ fees and costs of suit under the
                                     20   applicable statutes sued upon; and
                                     21         d.     Plaintiff be awarded such other and further relief as the Court deems
                                     22   just and proper.
                                     23                                    JURY DEMAND
                                     24         Plaintiff hereby demands a trial by jury of all issues so triable.
                                     25
                                     26   DATED: February 23, 2021                /s/ Jonah A. Grossbardt
                                                                                  JONAH A. GROSSBARDT
                                     27                                           SRIPLAW
                                     28                                           Attorneys for Plaintiff Bryan E. Glynn

                                                                                    6
